May 26, 2022

                                                          Supreme Court

                                                          No. 2020-121-C.A.
                                                          (W3/18-464A)



                  State                 :

                   v.                   :

           Joseph Corcoran.             :




               NOTICE: This opinion is subject to formal revision
               before publication in the Rhode Island Reporter. Readers
               are requested to notify the Opinion Analyst, Supreme
               Court of Rhode Island, 250 Benefit Street, Providence,
               Rhode Island 02903, at Telephone (401) 222-3258 or
               Email:      opinionanalyst@courts.ri.gov,     of     any
               typographical or other formal errors in order that
               corrections may be made before the opinion is published.
                                                           Supreme Court

                                                           No. 2020-121-C.A.
                                                           (W3/18-464A)



                State                   :

                  v.                    :

          Joseph Corcoran.              :



      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Goldberg, for the Court. This case came before the Supreme

Court on April 5, 2022, on appeal by the State of Rhode Island, seeking review of a

Superior Court order granting a motion to suppress all statements made to police

by the defendant, Joseph Corcoran. The state argues that the trial justice erred in

finding that the defendant was in custody at the scene of an automobile collision

and, therefore, erroneously suppressed the statements that the defendant made to

the officers at the time. Additionally, the state avers that the rights the police

officer read to the defendant at the time of his arrest and at the police station were

sufficient to apprise the defendant of his constitutional rights—an issue the trial

justice did not reach. For the reasons set forth in this opinion, we affirm the order

of the Superior Court.

                                        -1-
                                 Facts and Travel

      During the evening of October 23, 2018, Westerly police officer Travis

Nichols arrived at the scene of an accident on Route 78 eastbound in Westerly,

Rhode Island, where he learned from a witness that defendant’s vehicle had struck

a light pole on the side of the ramp approaching Route 78. According to the

witness, after observing the collision, he checked on defendant and noticed that he

smelled of alcohol; the witness shared this information with Officer Nichols and

also identified defendant, who was standing outside of the driver’s-side door of his

vehicle, as the driver of the vehicle that struck the light pole. After speaking with

the witness, Officer Nichols approached defendant and observed damage to the

passenger-side front bumper, hood, and roof of defendant’s vehicle, and that the

vehicle’s airbags had deployed. The light pole was on the ground. Although

defendant did not appear injured and told the officer that he was uninjured, the fact

that the airbags deployed prompted Officer Nichols to request an ambulance.1

      While speaking with defendant, Officer Nichols noted the tell-tale signs of

intoxication. The defendant’s eyes were bloodshot and watery; his speech was

slurred; and his breath smelled of alcohol. At that point, Officer Nichols asked

defendant “if he had consumed any alcoholic beverages[,]” to which defendant


1
  Officer Nichols testified that it is a typical—and, we suggest, rather prudent—
practice to have someone medically screened when airbags have deployed in a
collision, regardless of whether the person appears injured or not.

                                        -2-
replied, “[N]o.” Officer Nichols then requested that defendant move to the front of

his vehicle, away from the driver’s-side door.       Before conducting three field

sobriety tests, Officer Nichols testified, he informed defendant that he had

“suspicions that [defendant] had been drinking, even though he first said that he

hadn’t,” and he proceeded to “ask[] [defendant] again if he had been drinking.”

The defendant then admitted that he had been drinking and that he had consumed

“two beers.” A “backup” police officer, Officer Toscano, arrived at the scene; and,

while Officer Nichols conducted field sobriety tests, which indicated that

defendant was impaired, an ambulance arrived and parked approximately ten feet

in front of defendant’s vehicle on Route 78.

      The emergency medical technicians approached defendant, who remained

near Officer Nichols. At that point, Officer Toscano approached Officer Nichols

to report that, after the collision, the witness saw defendant toss something into the

woods bordering the side of the road. Officer Nichols then asked defendant if he

had thrown anything into the woods, to which defendant responded in the negative.

Officer Toscano inspected the area and retrieved a paper bag containing three

empty forty-two-ounce bottles of high-alcohol-content beer.2          When Officer



2
  State’s Exhibit 2 presented at the hearing on the motion to suppress in the
Superior Court was a photograph of the empty beer bottles from the paper bag that
was thrown into the woods. Although state’s Exhibit 5, the Influence Report Form
from the date of the arrest, states that he consumed two “40 oz” beers, the

                                        -3-
Nichols again asked defendant if he had thrown the bag into the woods, defendant

responded, “[Y]es.” At that point, Officer Nichols testified, “while Patrolman

Toscano stood by with the suspect,” he retrieved a preliminary breath test from his

patrol vehicle and asked defendant to take the test. (Emphasis added.)            The

defendant agreed to submit to the test, which registered at a level of 0.201. He was

placed under arrest “for suspicion of DUI.”

      After he arrested defendant and placed him in the police cruiser, Officer

Nichols read defendant a “Rights For Use At Scene” card, which provided:

             “You are suspected of driving while under the influence
             of intoxicating liquor and/or drugs.

             “You have the right to remain silent. You do not have to
             answer any questions or give statements. If you do
             answers questions or give statements, they can and will
             be used in evidence against you in court. You have the
             right to an attorney. If you cannot afford an attorney, one
             will be provided for you.
             “You have the right to be examined at your own expense
             immediately by a physician selected by you. You will be
             afforded a reasonable opportunity to exercise this right.”3




photograph displays three bottles of “Steel Reserve,” each indicating “42 ounce”
on the label.
3
  Officer Nichols did not read the reverse side of the “Rights For Use At Scene”
card to defendant, which is titled “Constitutional Rights” and provides, in full, that:

                                         -4-
Upon arriving at the Westerly police station, Officer Nichols read defendant the

“Rights For Use At Station/Hospital” form, which provided, in pertinent part, that:

            “You are under arrest for operating a motor vehicle while
            under the influence of intoxicating liquor * * *.

            “You have the right to remain silent. You do not have to
            answer any questions or give statements. If you do
            answer questions or give statements, they can and will be
            used in evidence against you in court. You have the right
            to an attorney. If you cannot afford an attorney, one will
            be provided for you.”

      After defendant was allowed a confidential phone call, Officer Nichols filled

out an “Influence Report Form” while asking defendant a series of questions and

recording his answers. The defendant admitted that he had been operating a


            “1) You have the right to remain silent. You do not have
            to give a statement or answer any questions.

            “2) If you give up your right to remain silent, anything
            you say can and will be used against you in a Court of
            Law.

            “3) You have the right to the presence of a lawyer and to
            talk with a lawyer before and during any questioning.
            “4) If you cannot afford a lawyer and you want one, a
            lawyer will be appointed for you at no cost to you before
            any questioning.

            “5) If you do talk to the police, you can stop at any time.
            “6) These are your Constitutional Rights, do you
            understand them?”


                                       -5-
vehicle, that he had drunk two forty-ounce bottles of beer, and that he was under

the influence of alcohol. The defendant also agreed to take additional chemical

tests. The foregoing events led to defendant being charged with driving under the

influence of alcohol, in violation of G.L. 1956 § 31-27-2.

      The defendant filed a motion to suppress his roadside admissions that he had

been drinking, as to the amount of alcohol he had consumed, and that he tossed the

empty beer bottles into the woods (the on-the-scene statements), on the basis that

those statements were the product of a custodial interrogation without being

advised of his rights under Miranda v. Arizona, 384 U.S. 436 (1966).           The

defendant also sought to suppress the statements that were made and recorded in

the Influence Report Form at the police station (the recorded statements), on the

basis that the rights cards that Officer Nichols read to him did not fully and

adequately inform him of his right to have an attorney present during questioning

or of his right to exercise this or other Miranda rights at any point during the

interrogation.

      Following an evidentiary hearing, at which Officer Nichols testified and

documents were admitted, the trial justice found that defendant was in custody at

the time he made the challenged admissions because “no reasonable person would

feel as though he was free to leave the scene” after defendant was relocated to the

roadside for further investigation and the officer expressed his disbelief about


                                        -6-
defendant’s statement that he had not been drinking. As a result, the trial justice

suppressed the on-the-scene statements as products of a custodial interrogation in

the absence of the requisite Miranda warnings. The trial justice also found that

“any further statements uttered, or written, by [defendant] during this continued

custodial interrogation, [were] inadmissible as fruits of the poisoned tree.”

Consequently, the trial justice granted defendant’s motion to suppress all

statements made to the police on the night of his arrest. An order entered, and the

state filed a timely appeal.

                                Standard of Review

      “It is well settled that this Court ‘will reverse a trial justice’s findings on a

motion to suppress only if (1) his or her findings concerning the challenged

statements reveal clear error, and (2) our independent review of the conclusions

drawn from the historical facts establishes that the defendant’s federal

constitutional rights were denied.’” State v. Grayhurst, 852 A.2d 491, 513 (R.I.

2004) (quoting State v. Garcia, 743 A.2d 1038, 1044 (R.I. 2000)). “With respect

to questions of law and mixed questions of law and fact involving constitutional

issues, however, this Court engages in a de novo review[.]” State v. Jimenez, 33

A.3d 724, 732 (R.I. 2011) (quoting State v. Linde, 876 A.2d 1115, 1124 (R.I.

2005)); see State v. Parra, 941 A.2d 799, 803 (R.I. 2007) (“We * * * conduct a de




                                        -7-
novo review of the record and independently consider whether a defendant’s rights

have been violated.”).

                                      Analysis

      The state contends that the trial justice clearly erred in finding that

“defendant’s freedom of movement was * * * curtailed in such a way prior to his

actual arrest so as to constitute custody” and erred in considering the officer’s

suspicion of defendant’s intoxication as a factor in determining whether defendant

was in custody.

      “Both the United States and the Rhode Island Constitutions forbid the use of

a defendant’s involuntary confession.” State v. Monteiro, 924 A.2d 784, 790 (R.I.

2007). “The Fifth Amendment [to the United States Constitution] provides: ‘No

person * * * shall be compelled in any criminal case to be a witness against

himself[.]’” Berkemer v. McCarty, 468 U.S. 420, 428 (1984) (quoting U.S. Const.,

Amend. V). “In accordance with the crucially important holding in Miranda[,]

* * * before a confession can be used at trial, the state must establish, by clear and

convincing evidence, that the defendant knowingly and intelligently waived his or

her right against self-incrimination[.]” Monteiro, 924 A.2d at 790.

      To safeguard this right, “prior to custodial interrogation a suspect must

receive explicit warnings concerning his constitutional privilege against self-

incrimination and his right to counsel.” Grayhurst, 852 A.2d at 513 (quoting State


                                        -8-
v. Amado, 424 A.2d 1057, 1061 (R.I. 1981)); see Miranda, 384 U.S. at 444, 478-

79.   However, the warnings under Miranda, and exclusion of statements in

violation thereof, are only required when a person is in custody and is undergoing

interrogation by the police. E.g., State v. Edwards, 810 A.2d 226, 239 (R.I. 2002).

      “Absent a formal arrest[,]” Edwards, 810 A.2d at 240, a person is in custody

“if, in view of all the circumstances, a reasonable person would believe that he or

she was not free to leave.” Jimenez, 33 A.3d at 732 (quoting State v. Vieira, 913

A.2d 1015, 1020 (R.I. 2007)). “In making this determination, a court may consider

the following factors: (1) the extent to which the person’s freedom is curtailed; (2)

the degree of force employed by the police; (3) the belief of a reasonable, innocent

person in identical circumstances; and (4) whether the person had the option of not

accompanying the police.” State v. Briggs, 756 A.2d 731, 737 (R.I. 2000) (quoting

State v. Diaz, 654 A.2d 1195, 1204 (R.I. 1995)); see Berkemer, 468 U.S. at 428

(recognizing that a person is in custody when “deprived of his [or her] freedom of

action in any significant way”) (quoting Miranda, 384 U.S. at 444).

      Applying these factors to the present case, we are satisfied that the trial

justice correctly determined that defendant was in custody when he made the

incriminating statements to Officer Nichols at the scene of the accident. We are

unmoved by the state’s averment, citing Berkemer, 468 U.S. at 439, and Terry v.

Ohio, 392 U.S. 1 (1968), that this case should be compared to an ordinary traffic


                                        -9-
stop for suspicion of driving under the influence, or to a case where there was a

jurisdictional issue underlying the defendant’s arrest, citing State ex rel. Town of

Little Compton v. Simmons, 87 A.3d 412 (R.I. 2014). See Simmons, 87 A.3d at 413

(considering whether Little Compton police officers arrested the defendant

illegally in the Town of Tiverton or lawfully in the Town of Little Compton).

      In the case at bar, the officer was called to the scene of a single-vehicle

collision and was informed by the roadside witness that defendant crashed into the

light pole as he approached Route 78 from the on-ramp and, in the witness’s

opinion, smelled of alcohol. Officer Nichols approached defendant, who was out

of his vehicle, and observed a light pole on the ground; damage to the body of

defendant’s vehicle; airbags that had deployed; and defendant’s bloodshot and

watery eyes, slurred speech, and alcohol-tainted breath. Beyond that point and

until defendant was informed of his arrest, a police officer at all times remained

with defendant. Although there was no force employed by the police, defendant’s

freedom of movement was curtailed by the watchful accompaniment of either

Officer Nichols or Officer Toscano throughout the investigation and interrogation,

whereby defendant admitted to consuming the ubiquitous “two beers.”

Furthermore, in the context of these events, no further restriction on defendant’s

freedom and no amount of force were necessary to satisfy a factfinder that

defendant was in custody. See United States v. Mittel-Carey, 493 F.3d 36, 40 (1st


                                       - 10 -
Cir. 2007) (considering, relevant to the custody calculus—namely, the physical

control agents exerted over the defendant—that the defendant was escorted by

agents on the three occasions he was permitted to move to different areas in his

home).

      With respect to the trial justice’s finding that defendant was in custody once

he was relocated and then questioned a second time about alcohol consumption by

an officer who was armed with all the indicia of an individual who had been

driving under the influence, we are of the opinion that a factfinder could conclude

that no reasonable person would feel free to leave. Although the state contends

that Officer Nichols’s mere suspicion of defendant’s intoxication is not a factor to

the custody determination, we deem this argument unavailing. “[A]n investigating

officer’s unarticulated plan has no bearing on whether a person is in custody at a

particular time.” Briggs, 756 A.2d at 737 (quoting Diaz, 654 A.2d at 1204-05).

However, “[t]he lack of any communication concerning the * * * investigation is

crucial” and factors into how a reasonable, innocent person would assess the

situation and his or her freedom to leave. Diaz, 654 A.2d at 1205 (emphasis

added).   This inquiry turns on whether the objective of the investigation is

disclosed to a suspect, as the United States Supreme Court has explained:

            “It is well settled, then, that a police officer’s subjective
            view that the individual under questioning is a suspect, if
            undisclosed, does not bear upon the question whether the
            individual is in custody for purposes of Miranda. * * *

                                       - 11 -
            Save as they are communicated or otherwise manifested
            to the person being questioned, an officer’s evolving but
            unarticulated suspicions do not affect the objective
            circumstances of an interrogation or interview, and thus
            cannot affect the Miranda custody inquiry.” Stansbury v.
            California, 511 U.S. 318, 324 (1994) (emphasis added).

      In fact, Officer Nichols’s suspicion that defendant had been drinking was

articulated to defendant and, thus, was not a mere subjective opinion without

consequence to the custody determination.        After coming to a conclusion on

defendant’s physical state due to the initial circumstances—such as the light pole

on the ground; the witness’s statements; the deployed airbags and damaged

vehicle; and the appearance, speech, and odor of alcohol—Officer Nichols directed

defendant to move to a different location. He then informed defendant of the

officer’s belief that defendant had been untruthful about drinking and asked him

once again if he had been drinking, followed by failed field sobriety tests, further

questioning, and a preliminary breath test. Once Officer Nichols communicated

his suspicion to defendant, any reasonable person—innocent or not—would have

understood, based on the objective indicia, that he or she was being investigated

for the crime of driving under the influence and was not free to leave. See Diaz,

654 A.2d at 1205. In addition, Officer Nichols made it clear in his testimony that

he would not have “let [defendant] walk away” from the scene.

      The state assigns error to the trial justice’s failure to articulate each of the

custodial factors in her determination that “no reasonable person would feel as

                                       - 12 -
though he was free to leave the scene.” However, these factors, discussed supra,

are designed to direct the trial justice’s attention to the factual circumstances in a

given case, which can include myriad situations. Briggs, 756 A.2d at 737 (listing

four factors a court may consider in determining whether “[a] person is seized or

under arrest”); see Diaz, 654 A.2d at 1204. The analysis, which the trial justice

appropriately undertook, is whether, in the totality of the circumstances, “a

reasonable person would believe that he or she was not free to leave.” Jimenez, 33

A.3d at 732 (quoting Vieira, 913 A.2d at 1020). Accordingly, the trial justice

correctly granted defendant’s motion to suppress his on-the-scene statements.

      Lastly, the state argues that the recorded statements made by defendant at

the police station after his arrest and recorded in the Influence Report Form should

not have been suppressed because the Miranda warnings given to defendant upon

his arrest and again at the police station were sufficient to apprise defendant of his

constitutional rights. However, the trial justice did not reach the issue of the

sufficiency of the warnings in the context of the questioning at the police station.

As discussed supra, the trial justice suppressed the recorded statements made by

defendant at the police station as “fruits of the poisoned tree.”         The state’s

contention on appeal that the post-arrest Miranda warnings given to defendant by

police officers were constitutionally sufficient neither addresses nor assigns error

to the trial justice’s reasons for suppressing those post-arrest recorded statements.


                                        - 13 -
      Therefore, because the trial justice did not address the issue of the

sufficiency of the Miranda warnings in the trial court in the first instance, and

because the state failed to address the trial justice’s decision to suppress the

statements as fruit of the poisonous tree, the issue of the sufficiency of the later-

given Miranda warnings is not properly before this Court. See Barnes v. Rhode

Island Public Transit Authority, 242 A.3d 32, 36-37 (R.I. 2020) (“[S]imply stating

an issue for appellate review, without a meaningful discussion thereof or legal

briefing of the issues, does not assist the Court in focusing on the legal questions

raised, and therefore constitutes a waiver of that issue.”) (emphasis added)

(quoting Fisher v. Applebaum, 947 A.2d 248, 252 (R.I. 2008)); see also Girard v.

Sorel, 85 R.I. 43, 44, 125 A.2d 212, 212 (1956) (“It is well settled that to bring up

for review an alleged error in any * * * ruling made during trial, separate reasons

of appeal specifying each alleged erroneous action must appear in the reasons of

appeal.”). Accordingly, we decline to reach this issue and take no position on its

correctness.

                                    Conclusion

      Based on the foregoing, we affirm the order of the Superior Court. The

papers in this case may be returned to the Superior Court.




                                       - 14 -
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Joseph Corcoran.

                                     No. 2020-121-C.A.
Case Number
                                     (W3/18-464A)

Date Opinion Filed                   May 26, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Washington County Superior Court


Judicial Officer from Lower Court    Associate Justice Melanie Wilk Thunberg

                                     For State:

                                     Mariana E. Ormonde
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     Nicholas J. Parrillo, Esq.




SU-CMS-02A (revised June 2020)